IN THE SUPREME COURT OF TEXAS

                                 No. 04-0971

                          IN RE FORD MOTOR COMPANY

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relator's emergency motion for stay, filed October 28, 2004,  is
granted.   The order dated October 21, 2004, in Cause  No.  2002-04-01485-B,
styled Cruz Macias Galvan, et al. v. Ford Motor  Company,  et  al.,  in  the
138th District Court of Cameron County, Texas,  is  stayed  pending  further
order of this Court.

      2.    The real party in interest is requested to respond to  relator's
petition for writ of mandamus no later than 3:00 p.m., November 12, 2004.

            Done at the City of Austin, this 28th day of October, 2004.
                                  [pic]
                                  Andrew Weber, Clerk
                                  Supreme Court of Texas


                                  By Nancy J. Vega, Chief Deputy Clerk